DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/201 is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 4-13 and 15-20 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia,  send a quick-charging inquiry instruction to the electronic device when the output current of the power adapter is within a conventional current range during a preset period of time, and receive a quick-charging instruction fed back by the electronic device  to determine negotiate a charging mode, the charging mode comprising a first charging mode or a second charging mode, and a charging speed of the first charging mode being faster than that of the second charging mode; after determining the first charging mode, output a direct current in the first charging mode for charging the battery; and during charging the battery in the first charging mode, adjust the direct current and voltage in real time to charge .

             Claim 12 recites, inter alia,  during charging a battery in an electronic device with a constant-voltage direct current, sending a quick-charging inquiry instruction to the electronic device when the output current of the power adapter is within a conventional current range during a preset period of time, and receiving a quick-charging instruction fed back by the electronic device  determine a charging mode, the charging mode comprising a first charging mode  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
     Claim 20 recites, during charging the battery with a constant-voltage direct current, send a quick-charging inquiry instruction to the electronic device when the output current of the power adapter is within a conventional current range; during a preset period of time, and receive a quick-charging instruction fed back by the electronic device to determine  a charging mode, the charging mode comprising a first charging mode or a second charging mode, and a charging speed of the first charging mode being faster than that of the second charging mode; after determining the first charging mode, receive a direct current in the first charging mode for and voltage in real time to charge the electronic device. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859